Citation Nr: 1241427	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  03-17 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from February 1977 to February 1981 and June 1987 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision which, in pertinent part, denied a compensable rating for left ear hearing loss.  In January 2006, the appellant appeared at a Board videoconference hearing.  The Board remanded the issue in March 2006, for additional development including adjudication of the inextricably intertwined issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for right ear hearing loss.  That issue was subsequently included in the appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, it is again necessary to remand this appeal.  VA outpatient treatment records on file include a November 2009 VA audiology note, stating that the audiologist was "[c]hecking to see if notes are back from fee basis Audiologist."  This evidence, indicating audiology testing conducted after the most recent audiology examination of record, dated in September 2007, must be associated with the claims file, if the fee basis audiology test was performed.  Moreover, because the audiology tests of record indicate, for the most part, a progressive loss of hearing in the service-connected left ear, the Veteran should be afforded a VA audiology examination to determine the current status of his hearing loss, now five years after the last VA examination.  

Additionally, the Veteran's current address should be clarified, to the extent feasible.  In this regard, in the normal course of events, it is the claimant's burden to keep VA apprised of his whereabouts.  "If he does not do so, there is no duty on the part of the VA to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  In this case, however, it appears that there may be some information missing from the claims file.  During this lengthy appeal period, the Veteran's claims folder has been in the jurisdiction of a number of different ROs, due to the Veteran's frequent moves (he appears to have been homeless on at least an occasional basis).  Most recently, it was transferred from the Cheyenne, Wyoming, RO to the Milwaukee, Wisconsin, RO, due to a January 2012 report of contact with the Veteran, who said that he was permanently moving to an address in Wisconsin.  

Subsequent to that contact, however, the Milwaukee RO sent the Veteran a letter to an address in Cheyenne, Wyoming.  There is no record of a change of address in either the claims file or Virtual VA; therefore, under the circumstances of this case, the AMC/RO must seek to verify the Veteran's current address.  If this cannot be done, the correspondence must be sent to the last address of record, which, at this point, is the Wisconsin address of which VA was notified in January 2012.  See 38 C.F.R. § 3.1(q) (2012).

Accordingly, the case is REMANDED for the following action:

1.  Make all reasonable attempts to verify the Veteran's current address, to include contacting the Milwaukee RO to ascertain whether the RO has updated information concerning the Wyoming address used in its September 26, 2012, correspondence to the Veteran, which is not in the claims file or Virtual VA.  If there is no notice or other evidence of a newer address, the Wisconsin address provided by the Veteran in January 2012 must be used.

2.  Obtain the fee basis audiology examination report mentioned in a VA audiology note dated November 4, 2009, from the Cheyenne VAMC, unless such audiology evaluation was not conducted, or if the examination report is unavailable at both the VAMC and the private audiologist's clinic.  

3.  Thereafter, schedule the Veteran for a VA audiology examination to determine his current hearing status, to include all indicated audiometric studies.  The entire claims folder must be made available to the examiner in conjunction with the examination.  Because the issue of service connection for right ear hearing loss is still pending, the examination should include findings for both ears.  

3.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the higher rating and service connection claims on appeal.  If any claim is denied, the Veteran should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


